Ludeling, C. J.
The plaintiff, claiming to be the owner of twenty-five bales of cotton in the possession of the defendants,, sequestered them.
Blakemore, Brothers & Co. appeared and bonded the cotton. In their answer they state that the cotton had been shipped to them by J. Hornthall & Co. for sale, for account of Hornthall & Co. and M. H. Blakemore. Hornthall & Co. and M. H. Blakemore also answered •and claimed to be the owners of the cotton by virtue of a purchase in Vicksburg, Mississippi, from Cowan & Co.
It appears from a bill of sale duly proved up, that the plaintiff bought the cotton from one W. S. Langley on the twenty-fourth of December, 1868.
From the evidence in the record it appears that in the State of Mississippi a sale of personal property is complete by the mere consent of *248the parties and without delivery. See also 13 Smedes & Marshall 611; 40 Miss. R. 472.
The cotton appears to have been made on Langley’s place, and that Trible was to have an interest in the crop for his services, which interest was to be ascertained by arbitration. Before the arbitration Langley sold to Taylor as aforesaid. There is no proof of bad faith or fraud on the part of Taylor. The sale by Langley vested the title to the cotton in Taylor; and the attempt of Cowan & Co., agents of Trible, to' sell it to the defendants, on the twenty-sixth of December, was null, being the sale of the property of another. C. C. 2452.
It is therefore ordered and adjudged that the judgment of the lower court be reversed, and that there be judgment in favor of the plaintiff for the said twenty-five bales of cotton, or the proceeds thereof, with five per cent, interest from the date of'the sale thereof, and costs of both courts.